Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 26, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00753-CV



IN RE KNJ ENTERPRISES, INC. AND ABDUL RAHIM KABANI, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-12849

                        MEMORANDUM OPINION

      On August 28, 2013, relators KNJ Enterprises, Inc. and Abdul Rahim
Kabani filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the petition, relators
ask this Court to compel the Honorable Alexandra Smoots-Hogan, presiding judge
of the 164th District Court of Harris County, to vacate her May 29, 2013 order
granting the motion to compel arbitration and denying the motion to consolidate.
      Relators have not established their entitlement to mandamus relief.
Specifically as to the order compelling arbitration, relators have not shown that
they do not have an adequate remedy by appeal. See In re Gulf Exploration, LLC,
289 S.W.3d 836 (Tex. 2009). Accordingly, we deny relators’ petition for writ of
mandamus.


                                                 PER CURIAM

Panel Consists of Justices Brown, Christopher, and Busby.




                                        2